UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-7282



BENJAMIN HUBBARD,

                                                Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA DE-
PARTMENT OF PROBATION, PAROLE AND PARDON SER-
VICES; ATTORNEY GENERAL OF THE STATE OF SOUTH
CAROLINA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-98-713-6-22AK)


Submitted:   January 7, 1999                 Decided:   January 19, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Hubbard, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Hubbard appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Hubbard v. South Carolina, No. CA-98-713-6-22AK

(D.S.C. Aug. 10, 1998).     We deny the motion to authorize tran-

scripts at the Government’s expense and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2